DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed February 2, 2021.  Claims 1-6 are canceled.  Claims 7-9 are added.  Claims 7-9 are pending and have been examined in the application.  



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 7 recites “the dashboard including a history of transactions and a plurality of redemption options for the customer based on the history of transactions for a plurality of different merchants, the dashboard including at least one redemption option that is disabled based on the history of transactions.” This limitation describes the characteristics of a dashboard. However, the claims do not positively recite any steps that depend on processing these particular characteristics of the dashboard. Therefore, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 7 the subject matter “the dashboard including a history of transactions and a plurality of redemption options for the customer based on the history of transactions for a plurality of different merchants,” is not described in the original disclosure.  The specification discloses that in “one embodiment, a cashback option includes a particular percentage of the amount spent at a particular merchant. Moreover, the merchant credit option provides a different percentage for redemption based on an amount spent at a merchant.” [0013].  This does not describe that a plurality of redemption options for the customer is based on the history of 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 7-9 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 7 is directed towards a method, which is a statutory category of invention.
	Although, claim 7 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract ideas recite: presenting to a customer for a number of loyalty accounts, a history of transactions and a plurality of redemption options for the customer based on the history of transactions for a plurality of different merchants, at least one redemption option that is disabled based on the history of transactions; 
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52). 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of, a dashboard, the dashboard including, the dashboard including; at a server module from a plurality of merchant devices; and with a transaction processing module, which are recited at a high level of generality and amount to merely applying the abstract idea via computer components and/or linking the abstract idea to a particular technological environment.  See MPEP 2106.05(f), 2106.05(h).  Simply applying the abstract idea by computer components is not a practical application of the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a dashboard, server module, merchant devices, and processing module do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with high-level, generic technology executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed. Therefore, the claim is not patent eligible.
	Likewise, dependent claims 8-9 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci (Patent Publication 2013/0132185) in view of Granucci (Patent Publication 2008/0071587) and in view of Official Notice.
A.	In regards to Claim 7, Antonucci discloses, method for managing a loyalty reward program, comprising: 
	presenting a dashboard to a customer for a number of loyalty accounts, the dashboard including a history of transactions based on the history of transactions for a plurality of different merchants, the dashboard including at least one redemption option that is disabled based on the history of transactions; Antonucci [0147: Analytics module generate purchaser profiles in the form of graphical output (i.e. dashboard); the purchaser profiles may be stored by detail database viewed on a display screen, transmitted to an end-user; 0062: purchaser profile may include, and/or convey information regarding, any or all of the following: consumer enrollment data; the time, date, and/or day of the week of a particular purchase; the item(s) purchased; the price of the item(s) purchased (i.e. transaction history); Antonucci does not specifically disclose the dashboard including at least one redemption option that is disabled based on the history of transactions; however, Official Notice is taken that it is well known and understood to disable an option on an interface based on a certain condition.
	receiving transaction requests at a server module from a plurality of merchant devices, each transaction request including transaction data comprising a customer identifier, a merchant 
	processing the transaction data with a transaction processing module to identify a currency amount and at least one of a redemption amount as a function of the customer identifier and a reward amount as a function of the tender selection; Antonucci [0062: behavior of a consumer may be derived from, for example, consumer enrollment data and purchase data the volume/quantity of purchases, either in terms of total dollars spent or item quantities; 0080: a participating consumer buys a product from a retailer for $100 and if the retailer rewards ratio is one reward point for each dollar of the purchase price once the consumer's consumer ID or supplementary member ID is identified by the system, the consumer is credited; 0004: well-known example of a customer incentive programs are designed to induce usage of particular financial instruments, such as credit cards or debit cards, by accumulating reward points or dollar value points based upon the volume of purchases made using the particular financial instrument];
	accessing a financial account associated with the customer identifier and debiting the currency amount from the financial account; Antonucci [0033: payment network represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and other types of financial instruments or banking cards; 0103: a purchaser may use any of multiple payment vehicles (such as, MasterCard®, Visa®., and/or the American Express®) to make purchases at the various retailers];
	and accessing a loyalty account associated with the customer identifier and applying a credit to the loyalty account based on the reward amount and applying a debit to the loyalty account based on the redemption amount.  Antonucci [0118: the rewards server to employ a 2-
	Antonucci does not specifically disclose and a plurality of redemption options for the customer;  This is disclosed by Granucci [0056: graphical user interface which gives the consumer an option to select which type of reward currency the cardholder desires the discount to be provided ( e.g., cash back reward, discount, points, mileage, prepaid gift cards, annual payment account fee discounts, or other rewards)];
	credit to the loyalty account based on the tender selection.  This is disclosed by Granucci [0003: companies provide reservation services for consumers wherein rewards, points, or discounts are provided to the consumers if the consumers utilize certain credit; 0061: example, if the consumer makes the payment with a non-eligible form of payment, no discount will be received by the consumer cards, debit cards, or other preferred payment methods].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Antonucci with the teachings from Granucci with the motivation to provide convenient access to a reservation system involved in the calculation of loyalty discounts, so that consumers may more frequently use the payment account that is eligible to gain the benefits of the discounts. Granucci [0004].
B.	In regards to Claim 8, Antonucci does not specifically disclose, further comprising performing an authentication process based on a candidate password submitted by a user.  This is old and known in the art, see at least Granucci [0057: authenticate the consumer through a username and password].
Claim 9, Antonucci discloses, wherein the tender selection is one of a checking account, savings account, credit card, debit card and loyalty reward account associated with a financial account. Antonucci [0103: a purchaser may use any of multiple payment vehicles such as cash, check, charge card, credit card, debit card].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the new claims recite significant infrastructure in providing the needed access to a number of accounts as well as an interface that is easily viewed by the customer, which amounts to significantly more.  The Examiner respectfully disagrees.  Applicant’s recited infrastructure is merely a dashboard, i.e. a graphical user interface used to apply the abstract idea.  Applying the abstract idea by a computer component is not significantly more nor an integration of the abstract idea into a practical application.  See 101 analysis above.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s argument regarding the 35 U.S.C. § 103 rejection is moot in light of the new grounds of rejection. 
C.	Applicant’s argument regarding the dependent claims 8-9 are rejected accordingly to independent claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Cheng et al. (US 20200074114) teaches option to select a particular payment instrument may be disabled if there is insufficient balance or credit [0034].
b)	Lauka et al. (US 20180174212) teaches an interface element that is disabled when the user has not met the threshold condition required for enabling a purchase [0019].
c)	Karantzis (US 20200013057) teaches the transaction selection interface may disable the selection of further transactions if the sum to the selected transactions is greater than or equal to the payout value [0129].
d)	Aabye et al. (US 20100198728) teaches if the control data does not have the proper value to enable use of certain functions or uses of the payment application, then those functions or uses is disabled [0059].
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).